Citation Nr: 0627935	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for left eye disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from May to 
September 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Paul, Minnesota (RO).


FINDING OF FACT

The evidence of record does not show a current disability of 
the left eye.  


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  


In May 2003, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish service 
connection.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The May 2003 VA 
letter to the veteran stated "[s]end us any medical reports 
you have."  38 C.F.R. § 3.159(b)(1).  Additional private 
medical evidence was received from the veteran.  
Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  Although the veteran has 
not been notified of the relevant law on disability ratings 
and effective dates if his claim is granted, the veteran's 
claim for service connection is being denied and no 
disability rating or effective date will be assigned.  
Consequently, there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  A medical opinion was 
obtained in June 2003.  The Board concludes that all 
available evidence that is pertinent to the claim decided 
herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on 
the issue.

There is no indication that additional, obtainable, relevant 
evidence exists, and the veteran has not pointed to any 
additional information to be added to his VA claims file with 
respect to the issue decided herein.  The veteran has been 
given ample opportunity to present evidence and argument in 
support of his claim.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2005).  


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

According to the veteran's November 1965 preservice physical 
examination, he had had a recent left eye injury that had 
healed; it was noted that the sutures were still present.  
His visual acuity was 20/20 in the left eye.  Left eye 
conjunctivitis was noted on August 29, 1966.  The veteran was 
seen in the eye clinic on August 31, 1966 with complaints of 
left eye pain.  The impression was of a detached retina that 
had existed prior to service entrance and was not in the line 
of duty, and it was recommended that the veteran be separated 
from service.  According to a September 1966 Medical Board 
report, the veteran was considered qualified to make an 
election of separation from service because of an erroneous 
induction, since he had a disability that was disqualifying 
for procurement though not disqualifying for retention.  On 
VA examination on September 1, 1966, corrected distant and 
near visual acuity in the left eye was 20/25.  

Treatment records from St. Cloud Eye Clinic, dated from 
August 1979 to January 1996, reveal a diagnosis in August 
1979 of retinal detachment of the left eye.  Private medical 
evaluation of the eyes in September 2001 reveals a notation 
of past retinal detachment of the left eye with good retinal 
health.

A VA eye evaluation was conducted in June 2003.  The 
veteran's current corrected visual acuity was noted to be 
20/25 in the left eye.  After review of the claims file, the 
examiner reported that the veteran had an old retinal 
detachment repair scar in the 4th quadrant of the left eye 
and that the detached retina occurred prior to service but 
had not been noted.  According to the examiner, the veteran's 
retinal detachment repair had not affected his ocular health 
or vision.

As noted above, to warrant entitlement to service connection, 
there needs to be evidence of a current disability that 
either began in or was aggravated by service.  However, in 
this case, despite the veteran's preservice eye injury and 
subsequent complaints of eye problems, the evidence shows 
corrected visual acuity of 20/25 in the left eye at service 
discharge and on VA examination in June 2003.  Moreover, the 
VA examiner concluded that the veteran's eye injury did not 
affect his current left eye vision or health.  As there is no 
current evidence of left eye disability, the veteran's claim 
for service connection for left eye disability is denied.

The Board has considered statements from the veteran that he 
currently has an eye disability as a result of service.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter, to include a 
determination that he has a current eye disability that began 
or was aggravated by service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the preponderance of the evidence is against the veteran's 
claim for service connection for left eye disability, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for left eye disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


